DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        ERROL O. BOOTHE,
                            Appellant,

                                    v.

               CALYPSO CARIBBEAN RESORTS, INC.,

                                Appellee.

                             No. 4D19-2671

                             [March 26, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE 16-
002801 (02).

  Errol O. Boothe, Coconut Creek, pro se.

  Philip M. Snyder of Lyons, Snyder & Collin, P.A., Plantation, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.